Per Curiam.
The petitioner, Roland Garceau, has brought this application for a writ of error cor am nobis directly to the Supreme Court. He alleges his conviction in the Chittenden County Court of the crime of attempted arson, breaking and entering in the nighttime, possession of burglary tools and grand larceny of an automobile was predicated on his plea of guilty. He seeks to have this Court set aside the judgment of conviction on the contention that his plea of guilty to the several offenses was induced by fraud, duress and harassment by police and prosecution officials.
The writ of error coram nobis is of ancient origin. Its function is to call to the attention of the trial court facts and circumstances outside the record which would have precluded the entry of judgment had such facts been known and established at the time of the conviction. By its very terms, the writ signifies the purpose of directing the attention of the court where the cause was heard, to matters which require correction of its records in order to prevent an injustice. People v. McCullough, 300 N.Y. 107, 110; Frank, Coram Nobis §1.01, p. 1.
This Court had no original jurisdiction of the petitioner’s conviction and the record of the judgment sought to be vacated is not before us. Since the writ of error coram nobis can issue only from the court which had jurisdiction in the first instance, we are without authority to entertain the present application. People v. Loftus, 400 Ill. 432, 81 N.E.2d 495, 499; People v. McCullough, supra, 300 N.Y. at 110; People v. Wurzler, 300 N.Y. 344, 345; see also Dwyer v. State, 151 Me. 382, 120 A.2d 276, 280 ; 24 C.J.S. Criminal Law §1606 (5), p. 675; 30 Am. Jur. Judgments Sec. 736, et seq.

Petition dismissed.